TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00148-CV




Village of Bee Cave, Texas; Caroline Murphy in her official capacity as Mayor of the
Village of Bee Cave, Texas; James Fisher in his official capacity as Village Administrator of
the Village of Bee Cave, Texas; HCS Holding Company, L.P., a Texas limited partnership;
and Milam Galleria Holdings, L.L.C., a Texas limited  liability company, Appellants

v.

Save Our Springs Alliance, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN400441, HONORABLE DARLENE BYRNE, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        The parties to this appeal have filed a joint motion to dismiss this appeal and render
a judgment pursuant to their settlement agreement.  We grant the motion.  In accordance with the
parties’ joint motion, we vacate the district court’s judgment and dismiss with prejudice all claims
brought in this suit by all parties.  See Tex. R. App. P. 42.1(a)(2)(A).

 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Joint Motion
Filed:   January 13, 2006